DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 07/23/2021 have been fully considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 4, 12, 15 that were rejected under 35 U.S.C. 103 as being un-patentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928], further in view of Lofstrom [US PAT # 6161213], applicant’s 
Regarding claim[s] 2, 3 that were rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to claim[s] 1 above, and further in view of Nasle et al. [US PGPUB # 2009/0063122], the rejections are withdrawn.
Regarding claim[s] 5, 6, 7 that were rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to claim[s] 1 above, and further in view of Liu et al. [US PGPUB # 2011/0208972], the rejections are withdrawn.
Regarding claim[s] 8, 9 that were rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] and Liu et al. [US PGPUB # 2011/0208972] as applied to claim[s] 7 above, and further in view of Shors et al. [US PGPUB # 2017/0373859], the rejections are withdrawn.
Regarding claim[s] 10 that was rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to claim[s] 1 above, and further in view of Imai et al. [US PGPUB # 2018/0103013], the rejection is withdrawn.
Regarding claim[s] 11 that was rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to claim[s] 1 above, and further in view of Haldenby et al. [US PGPUB # 2017/0046664], the rejection is withdrawn.
Regarding claim[s] 13 that was rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to the rejection of claim[s] 1 above, and further in view of Barley et al. [US PGPUB # 2009/0157740], the rejection is withdrawn. 
Regarding claim[s] 14 that was rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to the rejection of claim[s] 1 above, and further in view of Ryman et al. [US PGPUB # 2013/0071085], the rejection is withdrawn. 
Regarding claim[s] 16 - 19 that were rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to claim[s] 15 above, and further in view of Krah et al. [US PGPUB # 2011/0061947], the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention, the yielded prior arts do not teach the claimed invention, but are in the general filed of technology of applicant’s endeavor:
Tenneti et al. [US PGPUB # 2013/0332987], who generally does teach, systems and methods for the secure management of digital or electronic information relating to a user. The systems and methods disclosed allow for personal information related to a user to be managed, shared, and/or aggregated between one or more devices used by the user to consume content. The systems and methods disclosed herein may be used to ensure privacy and security of user personal information.
Tenneti doesn’t teach the partial claim limitation of: “……………………….wherein each compute fabric die has a same system architecture, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for selecting at least one of a sensor circuit component, a data storage circuit component, and a data processing circuit component of the microelectronic device as an intrinsic properties circuit component, and
wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for, configuring at least one sensor component operating property that includes at least one of sensor sensitivity, dynamic operating range, and biasing conditions;
generating identifying information by: 

component, identifying semiconductor manufacturing process variations of the selected
intrinsic properties circuit component based on the changing of the electrical circuit
biasing, and
	generating the identifying information based on the identified semiconductor
manufacturing process variations.” of claim # 1. 
Hutchinson et al. [US PGPUB # 2018/0176223], who generally does teach authenticating a user using an authenticator at an access device using another registered device named personal device, said authenticator being stored by the access device after registration of the personal device comprising a double encryption using an access device's secret key and a personal device's public key to be retrieved at each request of authentication received from the personal device, encrypted using a session key and sent with the session key encrypted using the personal device's public key to the personal device for partial decryption using the decrypted session key and the personal device's private key, re-encryption using the session key and sending back to the access device for total decryption of the authenticator, using the session key and the access device's secret key, and use of the thus decrypted authenticator to authenticate at the access device.
	Hutchinson doesn’t teach the partial claim limitation of: “……………………….wherein each compute fabric die has a same system architecture, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for selecting at least one of a sensor circuit component, a data storage circuit component, and a data processing 
wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for, configuring at least one sensor component operating property that includes at least one of sensor sensitivity, dynamic operating range, and biasing conditions;
generating identifying information by: 
changing electrical circuit biasing of the selected intrinsic properties circuit
component, identifying semiconductor manufacturing process variations of the selected
intrinsic properties circuit component based on the changing of the electrical circuit
biasing, and
	generating the identifying information based on the identified semiconductor
manufacturing process variations.” of claim # 1. 
Gardner et al. [US PGPUB # 2018/0351753], who generally does teach hardware identity circuits, which may be reconfigurable, may be employed in a device or system in order to impose a tampering penalty, preferably without relying on battery-backed volatile memory to do so. The device or system may also include a cryptographic division and distribution of a secret internal to the device or system.
While Gardner does teach identifying a circuit based distribution of a secret internally to the device, however, Gardner does teach the partial claim limitation of: “……………………….wherein each compute fabric die has a same system architecture, 
wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for, configuring at least one sensor component operating property that includes at least one of sensor sensitivity, dynamic operating range, and biasing conditions;
generating identifying information by: 
changing electrical circuit biasing of the selected intrinsic properties circuit
component, identifying semiconductor manufacturing process variations of the selected
intrinsic properties circuit component based on the changing of the electrical circuit
biasing, and
	generating the identifying information based on the identified semiconductor
manufacturing process variations.” of claim # 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434